DETAILED ACTION

1. It is hereby acknowledged that 17/267893 the following papers have been received and placed of record in the file: Remark date 02/11/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 

..”Claim Objections
4.  Claims 1-7,12-18,23-26 are objected to because of the following informalities:  
Claims 1, 12, and 23 disclose “….a maximum PDUV.sub.max dependent contribution and a maximum PDUV.sub.max independent contribution .beta..sub.max;
 or a minimum PDUV.sub.max dependent contribution and a minimum PDUV.sub.max independent contribution .beta..sub.min...”. It is unclear the difference from dependent contribution and independent contribution.  Claims further explain “volume PDUV.sub.max…” it is also unclear what is considered a volume PDUV sub.max.   
Claims 2 and 13 discloses “wherein the ingress port corresponds to the source address according to a stored relationship” it is unclear what the stored relationship is.   

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1, 2, 12, 13, 23 are rejected under 35 U.S.C. §103 as being unpatentable over NPL- Arne Neumann -Towards Integration of Industrial Ethernet with 5G Mobile Networks in view of Goldhamer et al(US 2018/0152966)  




Regarding claim 1, Neumann teaches apparatus, comprising: circuitry configured to obtain parameters for a flow from a first network through a second network, the parameters comprising: (see Neumann page 3 &4 section III explains Transparent integration of 5G and TSN networks and high quality session as well as QCI of PDU sessions, Fig. 4, 5)
While Neumann explains QCI and PDU session but does not explicitly disclose these limitations alone however combined with analogous art Goldhammer can be understood to teach  a maximum protocol data unit volume PDUV.sub.max of the flow in the first network; (see paragraphs [0010] explains central control [0107]-[0115] explains QoS parameters per SDF may include Maximum Flow Bit Rate, Fig. 1)
a maximum protocol data unit delay budget PDB.sub.max of the flow in the second network; (see Goldhamer paragraphs [0108],[0109], [0112] explains Minimum or Guaranteed bitrate per flow)  
a minimum protocol data unit delay budget PDB.sub.min of the flow in the second network; (see Goldhamer paragraphs [0110],[0112] explains Minimum or Guaranteed bitrate per flow)  
circuitry configured to derive from the obtained parameters at least one of: 
a maximum PDUV.sub.max dependent contribution and a maximum PDUV.sub.max independent contribution .beta..sub.max;
 or a minimum PDUV.sub.max dependent contribution and a minimum PDUV.sub.max independent contribution .beta..sub.min; 
circuitry configured to provide an indication of the at least one of the maximum PDUV.sub.max dependent contribution, 
the minimum PDUV.sub.max dependent contribution,
 the maximum PDUV.sub.max independent contribution to the first network, or the minimum PDUV.sub.max independent contribution to the first network. (see Goldhamer paragraphs [0110],[0112] explains Minimum or Guaranteed bitrate per flow; paragraph [107]-[0109] explains maximum throughput and bit rate)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Neumann with Goldhamer’s central coordination in shared bands .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QoS in wireless networks especially dealing with delay (See paragraphs [0004],[0011] )  
Regarding claim 2, the modified Neumann taught the apparatus according to claim 1, as described above.  The modified Neumann further teaches wherein the circuitry configured to obtain is further configured to obtain: a source address of the flow in the second network;
 and a destination address of the data flow in the second network;
 where the circuitry configured to derive is further configured to derive: an ingress port of the flow in the first network, wherein the ingress port corresponds to the source address according to a stored relationship;
 and an egress port of the flow in the first network, wherein the egress port corresponds to the destination address according to the stored relationship; (see Goldhamer paragraph [0116],[0117] explains source ip address, port number and destination address)  
and where the circuitry configured to provide is configured to provide, to the first network, an indication of at least one of the ingress port or the egress port along with the indication of the at least one of the maximum PDUV.sub.max dependent contribution, the minimum PDUV.sub.max dependent contribution, the maximum PDUV.sub.max independent contribution, or the minimum PDUV.sub.max independent contribution. (see Goldhamer paragraph [0109],[0110], [0116],[0117] explains source ip address, port number and destination address)  Regarding claim 12, Neuman teaches a method, comprising: obtaining following parameters for a flow from a first network through a second network: (see Neumann page 3 &4  section III explains Transparent integration of 5G and TSN networks and high quality session as well as QCI of PDU sessions) 
While Neumann explains QCI and PDU session but does not explicitly disclose these limitations alone however combined with analogous art Goldhammer can be understood to teach 
a maximum protocol data unit volume PDUV.sub.max of the flow in the first network(see paragraphs [0010] explains central control [0107]-[0115] explains QoS parameters per SDF may include Maximum Flow Bit Rate, Fig. 1)
a maximum protocol data unit delay budget PDB.sub.max of the flow in the second network; (see Goldhamer paragraphs [0108],[0109], [0112] explains Minimum or Guaranteed bitrate per flow)  a minimum protocol data unit delay budget PDB.sub.min of the flow in the second network; (see Goldhamer paragraphs [0110],[0112] explains Minimum or Guaranteed bitrate per flow)   deriving from the obtained parameters at least one of: a maximum PDUV.sub.max dependent contribution and a maximum PDUV.sub.max independent contribution .beta..sub.max; or a minimum PDUV.sub.max dependent contribution and a minimum PDUV.sub.max independent contribution .beta..sub.min; providing an indication of the at least one of the maximum PDUV.sub.max dependent contribution, the minimum PDUV.sub.max dependent contribution, the maximum PDUV.sub.max independent contribution to the first network, or the minimum PDUV.sub.max independent contribution to the first network. (see Goldhamer paragraphs [0110],[0112] explains Minimum or Guaranteed bitrate per flow, paragraph 107]-[0109] explains maximum throughput and bit rate)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Neumann with Goldhamer’s central coordination in shared bands .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QoS in wireless networks (See paragraphs [0004],[0011] )  
Regarding claim 13. The method according to claim 12, further comprising: obtaining: a source address of the flow in the second network; a destination address of the data flow in the second network; deriving: an ingress port of the flow in the first network, wherein the ingress port corresponds to the source address according to a stored relationship; an egress port of the flow in the first network, wherein the egress port corresponds to the destination address according to the stored relationship; providing, to the first network, an indication of at least one of the ingress port and the egress port along with the indication of the at least one of the maximum PDUV.sub.max dependent contribution, the minimum PDUV.sub.max dependent contribution, the maximum PDUV.sub.max independent contribution, or the minimum PDUV.sub.max independent contribution. (see Goldhamer paragraph [0109],[0110], [0116],[0117] explains source ip address, port number and destination address)  Regarding claim 23, Neumann teaches a computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out a comprising: obtaining parameters for a flow from a first network through a second network, the parameters comprising: (see Neumann page 3 &4  section III explains Transparent integration of 5G and TSN networks and high quality session as well as QCI of PDU sessions)
While Neumann explains QCI and PDU session but does not explicitly disclose these limitations alone however combined with analogous art Goldhammer can be understood to teach 
 a maximum protocol data unit volume PDUV.sub.max of the flow in the first network; (see paragraphs [0010] explains central control [0107]-[0115] explains QoS parameters per SDF may include Maximum Flow Bit Rate, Fig. 1)
a maximum protocol data unit delay budget PDB.sub.max of the flow in the second network; (see Goldhamer paragraphs [0108],[0109], [0112] explains Minimum or Guaranteed bitrate per flow)   and a minimum protocol data unit delay budget PDB.sub.min of the flow in the second network; (see Goldhamer paragraphs [0110],[0112] explains Minimum or Guaranteed bitrate per flow)  
 deriving from the obtained parameters at least one of: a maximum PDUV.sub.max dependent contribution and a maximum PDUV.sub.max independent contribution .beta..sub.max; or a minimum PDUV.sub.max dependent contribution and a minimum PDUV.sub.max independent contribution .beta..sub.min; providing an indication of the at least one of the maximum PDUV.sub.max dependent contribution, the minimum PDUV.sub.max dependent contribution, the maximum PDUV.sub.max independent contribution to the first network, and the minimum PDUV.sub.max independent contribution to the first network. (see Goldhamer paragraphs [0110],[0112] explains Minimum or Guaranteed bitrate per flow; paragraph 107]-[0109] explains maximum throughput and bit rate )  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Neumann with Goldhamer’s central coordination in shared bands .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve QoS in wireless networks (See paragraphs [0004],[0011] )  
Regarding claim 24, the modified Neumann taught the computer program product according to claim 23, as described above. The modified Neumann further teaches embodied as a computer-readable medium or directly loadable into a computer. (see paragraphs [0017], [0045])


Allowable Subject Matter

7. Claims 3-7, 14-18, 25, 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.


Examiner’s Note:
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Chaponniere (US 2008/0310324A1) explains data packets received by eNode B  for communication to a terminal can be queued in memory  in queue(s), each queue can be assigned a priority by configuration component  within scheduler, wherein the priority can be assigned in accordance with various network-configured quality of service (QoS) parameters such as traffic class and traffic handling priority, guaranteed bitrate (GBR), maximum bitrate (MaxBR), minimum bitrate (MinBR), average bitrate (AvBR), maximum packet loss rate, delay buget (e.g., fraction of data queued in eNode  per packet), flow maximum tolerated latency, and so on.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478